DETAILED ACTION
This Office Action is in response to Application filed December 16, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species 2 directed to an embodiment recited in claims 3 and 13 in the reply filed on January 26, 2021 is acknowledged.

Claim Objections
Claims 1, 4, 11 and 18 are objected to because of the following informalities:
On line 10 of claim 1, “grown” should be inserted between “epitaxial” and “source/drain” to avoid indefiniteness for the limitation “the second epitaxial grown source/drain features” recited on line 13 of claim 1.
On line 4 of claim 4, the phrase “free from” should be amended, because (a) the dielectric layer is inherently free from the sidewalls of the second epitaxial grown source/drain features since the dielectric layer does not comprise the sidewalls of the second epitaxial grown source/drain features, and (b) Applicants may have attempted to claim that the dielectric layer is not in contact with the sidewalls of the second epitaxial grown source/drain features.
On line 3 of claim 11 and on line 17 of claim 18, the phrase “free from” should be amended for the same reasons as discussed above.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 1 and 18, it is not clear whether the limitation “the first epitaxial grown source/drain features have a bottom surface below a bottom surface of the second epitaxial grown source/drain features” recited on lines 12-13 of claim 1 and on line 13-14 of claim 18 suggests that the bottom surfaces of the first and second epitaxial grown source/drain features are flat surfaces such that the bottom surface levels can be unambiguously compared as claimed, because (a) the first and second epitaxial grown source/drain features 132/136 in Fig. 14F of current application have round surfaces where technically there are no bottom surfaces; for example, a sphere or an ellipsoid does not have a bottom surface or a top surface, (b) therefore, these first 
(2) Also regarding claims 1 and 18, it is not clear which epitaxial grown source/drain features correspond to the first epitaxial grown source/drain features, and which epitaxial grown source/drain features correspond to the second epitaxial grown source/drain features in the claimed invention, because while the epitaxial grown source/drain features 136 appear to be disposed at a higher level than the epitaxial grown source/drain features 132 in Fig. 14F of current application, the opposite is true in view of Figs. 14D and 14E of current application.
(3) Regarding claim 18, it is not clear whether the limitations “sidewalls of the first epitaxial grown source/drain features” recited on lines 15-16, and “sidewalls of the second epitaxial grown source/drain features” recited on lines 17-18 suggest that the sidewalls of the first and second epitaxial grown source/drain features are flat sidewall surfaces, because (a) the first and second epitaxial grown source/drain features 132/136 in Fig. 14F of current application have round surfaces, (b) in this case, there are no sidewalls, not to mention bottom surfaces as discussed above, and (c) therefore, these first and second epitaxial grown source/drain features 132/136 in Fig. 14F of current application do not exactly have sidewalls that are distinguishable from the bottom surfaces recited on lines 13-14 of claim 18.
Claims 3-9 depend on claim 1, and claims 19 and 20 depend on claim 18, and therefore, claims 3-9, 19 and 20 are also indefinite.

(5) Regarding claim 4, it is not clear whether the limitations “sidewalls of the first epitaxial grown source/drain features” recited on line 2, and “sidewalls of the second epitaxial grown source/drain features” recited on lines 4-5 suggest that the sidewalls of the first and second epitaxial grown source/drain features are flat sidewall surfaces, because (a) the first and second epitaxial grown source/drain features 132/136 in Fig. 14F of current application have round surfaces, (b) in this case, there are no sidewalls, not to mention bottom surfaces as discussed above, and (c) therefore, these first and second epitaxial grown source/drain features 132/136 in Fig. 14F of current application do not exactly have sidewalls that are distinguishable from the bottom surfaces recited on lines 12-13 of claim 1.
(6) Regarding claim 8, it is not clear whether the claim limitation of claim 8 is directed to Applicants’ invention, because (a) the first and third source/drain features are shown in Fig. 14D of current application, (b) however, the first and third source/drain features 132 do not have a bottom portion of a sixth width that is greater than the fifth width of the middle portion since the middle portion is the widest, while the bottom portion having an arc shape has a varying width that is smaller than the fifth width of the middle portion.  Claim 9 depends on claim 8, and therefore, claim 9 is also indefinite.
(7) Regarding claim 10, it is not clear whether the limitation “the first and third epitaxial grown S/D features have bottom surfaces below a bottom surface of the common S/D feature” recited on lines 21-22 suggests that the bottom surfaces of the 
(8) Regarding claim 13, it is not clear how the single first field-effect transistor can be a logic device, because for one of ordinary skill in the art to form a logic device, there should be more than one field-effect transistors.
(9) Regarding claim 17, it is not clear whether the claim limitation of claim 17 is directed to Applicants’ invention, because (a) the first and third S/D features are shown in Fig. 14D of current application, (b) however, the first and third S/D features 132 do not have a bottom portion of a sixth width that is greater than the fifth width of the 
(10) Claim 20 recites the limitation "the common source/drain feature" on line 2.  There is insufficient antecedent basis for this limitation in the claim, because while claim 19 recites “a common source/drain feature”, claim 18 from which claim 18 depends does not recite “a common source/drain feature.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 9,786,510)
Regarding claim 1, Shen et al. disclose a semiconductor device (Fig. 10), comprising: a semiconductor substrate (110) (col. 6, line 9); first and second fin active regions (212b’ and 212a, respectively) (col. 6, lines 11-12) extending from the semiconductor substrate; a first field-effect transistor (col. 1, lines 12-30, and col. 5, lines 45-54) on the first fin active region (region of 212b’); and a second field-effect transistor on the second fin active region (region of 212a), wherein the first field-effect transistor inherently includes a first gate stack (gate stack formed in recess R2 including dielectric layer 250b) disposed on a first channel region (region of 212b’) of the first fin active region (region of 212b’) and first source/drain features (col. 5, lines 49-51) inherently disposed on opposite sides of the first channel region to form a functioning field effect transistor, the second field-effect transistor inherently includes a second gate inherently disposed on opposite sides of the second channel region to form a functioning field effect transistor, and the first source/drain features (source/drain features formed on right hand side of Fig. 10) inherently have a bottom surface below a bottom surface of the second source/drain features, because the first source/drain features would have a bottom surface in contact with the top surface T4 of the isolation structure 30b1 that is disposed below the top surface of the isolation structure 30a which would be in contact with a bottom surface of the second source/drain features.
Shen et al. differ from the claimed invention by not showing that the first and second source/drain features are epitaxial grown source/drain features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first and second source/drain features can be epitaxial grown source/drain features, because epitaxial grown source/drain features have been commonly employed in forming a field effect transistor to obtain high quality source/drain features, which would in turn improve device performance by allowing forming a better ohmic contact.
Regarding claims 3 and 4, Shen et al. further disclose that the first field-effect transistor is a logic device, which is directed to an intended use, and the second field-effect transistor is a memory device, which is also directed to an intended use, because as discussed above under 35 USC 112(b) rejections, this limitation is indefinite (claim 3), further comprising a dielectric layer (dielectric layer 250b) disposed on sidewalls of 
Please refer to the explanations of the corresponding limitation above.
Regarding claim 18, Shen et al. disclose a semiconductor device (Fig. 10), comprising: a semiconductor substrate (110); first and second fin active regions (212b’ and 212a, respectively) extending from the semiconductor substrate; a first field-effect transistor on the first fin active region; a second field-effect transistor on the second fin active region; and a dielectric layer (dielectric layer 250b) disposed on sidewalls of the first fin active region, wherein the first field-effect transistor includes a first gate stack disposed on a first channel region of the first fin active region and first source/drain features disposed on opposite sides of the first channel region, the second field-effect transistor includes a second gate stack disposed on a second channel region of the second fin active region and second source/drain features disposed on opposite sides of the second channel region, the first source/drain features have a bottom surface below a bottom surface of the second epitaxial grown source/drain features, the dielectric layer is directly disposed on sidewalls of the first source/drain features, because the first source/drain features will be formed right next to the structure shown in Fig. 10 of Shen et al.; and the dielectric layer is free from sidewalls of the second epitaxial grown source/drain features.
Shen et al. differ from the claimed invention by not showing that the first and second source/drain features are epitaxial grown source/drain features.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liaw (US 9,793,273)
Kim et al. (US 9,299,811)
Maeda et al. (US 8,836,046)
Huang et al. (US 10,050,030)
Huang (US 9,397,099)
Datta et al. (US 2008/0157225)
Chang et al. (US 8,669,615)
Wahl et al. (US 2012/0313169)
Lee et al. (US 10,103,249)
Eom et al. (US 9,331,080)
Chidambarrao et al. (US 8,476,706)
Kim et al. (US 10,388,791)
Cai et al. (US 2014/0217517)
Maeda et al. (US 2014/0203370)

Ching et al. (US 2017/0207126)
Ching et al. (US 9,935,199)
Cheng et al. (US 9,647,113)
Standaert et al. (US 8,569,125)
Wahl et al. (US 8,759,904)
Xiong et al. (US 7,638,843)
Wahl et al. (US 8,460,984)
Adkisson et al. (US 6,483,156)
Yagishita (US 2007/0045736)
Lu (US 9,000,489)
Morin et al. (US 2014/0106529)
Liao et al. (US 9,812,363)
Li et al. (US 10,727,131)
Yoon et al. (US 9,941,277)
Zhao et al. (US 9,093,550)
Yoon et al. (US 2016/0284697)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 10, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815